            Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
NORMAN IVERS,                           :
                                        :
                Plaintiff,              :               Case No.: ______________
                                        :
      -against-                         :               COMPLAINT
                                        :
DUNKIN’ BRANDS GROUP, INC., DAVE        :               DEMAND FOR JURY TRIAL
HOFFMAN, NIGEL TRAVIS, RAUL             :
ALVAREZ, LINDA BOFF, IRENE CHANG        :
BRITT, ANTHONY DINOVI, MICHAEL          :
HINES, MARK NUNNELLY, CARL SPARKS, :
and ROLAND SMITH,                       :
                                        :
                Defendants.             :
--------------------------------------- X

       Plaintiff Norman Ivers (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Dunkin’ Brands Group, Inc.

(“Dunkin’” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Dunkin’, the

“Defendants”) for their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange

Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and SEC Rule

14d-9, 17 C.F.R. §240.14d-9 (“Rule 14d-9”). Plaintiff also asserts a claim against the Individual

Defendants for breaching their fiduciary duty of candor/disclosure under state law. Plaintiff’s

claims arise in connection with the proposed tender offer (“Tender Offer”) by Inspire Brands, Inc.

(“Inspire”), to acquire all of the issued and outstanding shares of Dunkin’ (the “Proposed



                                                1
            Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 2 of 19




Transaction”).

       2.        On October 30, 2020, Dunkin’ entered into an agreement and plan of merger, (the

“Merger Agreement”), whereby shareholders of Dunkin’ common stock will receive $106.50 for

each share of Dunkin’ common stock they own (the “Offer Price”).

       3.        On November 16, 2020, to convince Dunkin’s shareholders to tender their shares,

the Board authorized the filing of a materially incomplete and misleading Schedule 14D-9

Solicitation/Recommendation Statement (the “Recommendation Statement”) with the SEC. In

particular, the Recommendation Statement contains materially incomplete and misleading

information concerning: (i) the Company’s financial projections; (ii) the fairness opinion and

financial analyses performed by the Company’s financial advisor, BofA Securities, Inc. (“BofA

Securities”); and (iii) certain compensation and previous work performed by BofA Securities.

       4.        The Tender Offer is scheduled to expire on December 14, 2020 (the “Expiration

Date”). It is imperative that the material information that has been omitted from the

Recommendation Statement is disclosed to the Company’s shareholders prior to the forthcoming

Expiration Date so they may make an informed determination on whether to tender their shares.

       5.        For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Dunkin’s

shareholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act and breach of the duty of

candor/disclosure.

                                  JURISDICTION AND VENUE

       6.        This Court has original jurisdiction over this action pursuant to Section 27 of the




                                                  2
            Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 3 of 19




Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act.

       7.       The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. At 1316.

       9.       Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this

District. Indeed, Dunkin’s common stock trades on the Nasdaq stock exchange, which is

headquartered in this District, and the Company hired financial and legal advisors for the

purposes of the Proposed Transaction, is also located in this District, rendering venue in this

District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases).

                                             PARTIES

       10.      Plaintiff is, and has been continuously throughout all times relevant hereto, the




                                                 3
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 4 of 19




owner of Dunkin’ common stock.

       11.     Defendant Dunkin’ is incorporated in Delaware and maintains its principal

executive offices at 130 Royall Street, Canton, Massachusetts 02021. The Company’s common

stock trades on the NASDAQ under the ticker symbol “DNKN.”

       12.     Individual Defendant Dave Hoffman is, and at all relevant times has been, the Chief

Executive Officer for the Company and President of Dunkin’ Donuts U.S. and Canada.

       13.     Individual Defendant Nigel Travis is, and at all relevant times has been, the Non-

Executive Chairman of the Board for the Company.

       14.     Individual Defendant Raul Alvarez is, and at all relevant times has been, the Lead

Independent Director for the Company.

       15.     Individual Defendant Linda Boff is, and at all relevant times has been, a director of

the Company.

       16.     Individual Defendant Irene Chang Britt is, and at all relevant times has been, a

director of the Company.

       17.     Individual Defendant Anthony DiNovi is, and at all relevant times has been, a

director of the Company.

       18.     Individual Defendant Michael Hines is, and at all relevant times has been, a director

of the Company.

       19.     Individual Defendant Mark Nunnelly is, and at all relevant times has been, a

director of the Company.

       20.     Individual Defendant Carl Sparks is, and at all relevant times has been, a director

of the Company.

       21.     Individual Defendant Roland Smith is, and at all relevant times has been, a director




                                                4
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 5 of 19




of the Company.

       22.      The defendants referred to in ¶¶ 12-21 are collectively referred to herein as the

“Individual Defendants” or the “Board”, and together with Dunkin’ as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       23.      Dunkin’, with more than 20,000 points of distribution in more than 60 countries

worldwide, is one of the world’s leading franchisors of quick service restaurants serving hot and

cold coffee and baked goods, as well as hard-serve ice cream. At the end of the third quarter of

fiscal year 2020, Dunkin’s 100 percent franchised business model included over 12,500 Dunkin’

restaurants and almost 8,000 Baskin-Robbins restaurants. Dunkin’ Brands Group, Inc. is

headquartered in Canton, Mass.

       24.      Inspire is a multi-brand restaurant company whose current portfolio includes more

than 11,000 Arby’s, Buffalo Wild Wings, SONIC Drive-In, Rusty Taco, and Jimmy John’s

restaurants worldwide. The company was founded in 2018 and is headquartered in Atlanta,

Georgia. Inspire is majority-owned by affiliates of Roark Capital.

       25.      On October 30, 2020, Dunkin’ and Inspire issued a press release announcing the

Proposed Transaction, which states in relevant part:

             Inspire Brands to Acquire Dunkin’ Brands in $11.3 Billion Transaction

       Atlanta and Canton, MA – October 30, 2020 – Inspire Brands, Inc. (“Inspire”)
       and Dunkin’ Brands Group, Inc. (“Dunkin’ Brands”) (NASDAQ: DNKN), parent
       company of Dunkin’ and Baskin-Robbins, announced today that they have entered
       into a definitive merger agreement under which Inspire will acquire Dunkin’
       Brands for $106.50 per share in cash in a transaction valued at approximately $11.3
       billion including the assumption of Dunkin’ Brands’ debt.

       Inspire is a multi-brand restaurant company with a current portfolio that includes
       more than 11,000 Arby’s, Buffalo Wild Wings, SONIC Drive-In, and Jimmy
       John’s restaurants worldwide. The company’s vision of invigorating great brands



                                               5
  Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 6 of 19




and supercharging their long-term growth has made Inspire one of the largest
restaurant companies globally, with $15 billion in annual systemwide sales.

Dunkin’ is famous for its combination of high-quality coffees, espresso beverages,
baked goods, and breakfast sandwiches served all day with fast, friendly service.
Baskin-Robbins, the world’s largest chain of ice cream specialty shops, is known
for its variety of “31 flavors” of ice cream, along with their creative ice cream cakes,
milkshakes, and ice cream sundaes. Currently there are more than 12,500 Dunkin’
and almost 8,000 Baskin-Robbins restaurants around the world. Following the
completion of the transaction, Dunkin’ and Baskin-Robbins will be operated as
distinct brands within Inspire.

Under the terms of the merger agreement announced today, which has been
unanimously approved by the Boards of Directors of Inspire and Dunkin’ Brands,
Inspire will commence a tender offer to acquire all outstanding shares of Dunkin’
Brands for $106.50 per share in cash. This represents a premium of approximately
30% to Dunkin’ Brands’ 30-day volume-weighted average price and a premium of
approximately 20% per share to Dunkin’ Brands’ closing stock price on October
23, 2020.

“Dunkin’ and Baskin-Robbins are category leaders with more than 70 years of rich
heritage, and together they are two of the most iconic restaurant brands in the
world,” said Paul Brown, Co-founder and Chief Executive Officer of Inspire
Brands. “By joining Inspire, these brands will add complementary guest
experiences and occasions to our current portfolio.

Further, they will strengthen Inspire through their scaled international platform and
robust consumer packaged goods licensing infrastructure, as well as add more than
15 million loyalty members. We are excited to welcome Dunkin’ and Baskin-
Robbins’ employees, franchisees, and suppliers to the Inspire family.”

“Today’s announcement is a testament to our world-class group of franchisees,
licensees, employees, and suppliers who have worked together to transform
Dunkin’ and Baskin-Robbins into modern, relevant brands. This team’s grit and
determination has enabled us to deliver outsized performance and made our brands
among the most elite in the quick service industry. I am particularly proud of our
actions since March of this year. During the global pandemic, we have stood tall.
We’ve had each other’s backs and are now stronger than ever,” said Dave
Hoffmann, Chief Executive Officer of Dunkin’ Brands. “We are excited to bring
meaningful value to shareholders who have been with us on this journey and believe
that Inspire Brands, a preeminent operator of franchised restaurant concepts, will
continue to drive growth for our franchisees while remaining true to all that is
unique and special about the Dunkin’ and Baskin-Robbins brands.”




                                          6
          Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 7 of 19




       Transaction Details

       The closing of the tender offer will be subject to certain conditions, including the
       tender of shares representing at least a majority of the total number of Dunkin’
       Brands’ outstanding shares, the expiration or termination of the antitrust waiting
       period, and other customary conditions. Following the successful completion of the
       tender offer, Inspire will acquire all remaining shares not tendered in the tender
       offer through a second-step merger at the same price. The transaction is expected
       to close by the end of 2020.

       Advisors

       Barclays is serving as financial advisor to Inspire and Paul, Weiss, Rifkind,
       Wharton & Garrison LLP is serving as its legal counsel. BofA Securities, Inc. is
       serving as exclusive financial advisor to Dunkin’ Brands and Ropes & Gray LLP
       is serving as its legal counsel.

       26.     The Tender Offer comes in the midst of the COVID-19 pandemic (“Pandemic”), at

a time when stocks throughout the world are subject to great uncertainty and radical change. The

Offer Price does not compensate stockholders for the intrinsic value of their shares. And so,

piggybacking off the Pandemic and the Company’s depressed stock price, the Tender Offer will

provide a substantial discount to Inspire, at the expense of the common stockholders who will not

see the intrinsic value of their shares realized nor be able to partake in the continued growth of the

Company. Therefore, it is imperative that stockholders receive the material information (discussed

in detail below) that Defendants have omitted from the Recommendation Statement, which is

necessary for stockholders to properly determine whether to tender their shares.

B.     The Misleading Recommendation Statement Omits Material Information

       27.     On November 16, 2020, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information



                                                 7
          Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 8 of 19




that is necessary for Dunkin’ shareholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and

Rule 14d-9 and in breach of the Individual Defendants’ duty of candor/disclosure.

       28.     First, the Recommendation Statement omits critical financial projections,

including Dunkin’s net income projections (the “Net Income Projections”) and the Long-Range

Projections provided to BofA Securities on October 8, 2020. Rec. Stmt. at 22. By disclosing

certain projections in the Recommendation Statement and withholding the Net Income

Projections and Long-Range Projections, Defendants render the tables of projections on pages 50

of the Recommendation Statement materially incomplete and provide a misleading valuation

picture of Dunkin’ to its shareholders. Simply put, these projections are irreplaceable when it

comes to fully and fairly understanding a company’s projections and value.

       29.     Considering that the Board and BofA Securities had access to the draft Long-Term

Projections and relied on them at all times throughout the merger process, it is critical that

shareholders receive this material information as it would certainly alter the total mix of

information available. This is especially true as the preliminary financial analyses conducted by

BofA Securities led the Board to believe that the $103.50 offer was inadequate, yet the financial

analyses disclosed in the Recommendation Statement show $103.50 to exceed the range of

fairness. Rec. Stmt. at 25. For the reasons provided, pertaining to the draft Long-Term Projections

the Company must disclose: (i) the unlevered free cash flow projections; (ii) the various inputs

and assumptions underlying the projections; and (iii) the differences between the draft Long-

Range Projections and the Company Forecast.

       30.     Unlike poker where a player must conceal his unexposed cards, the object of a

recommendation statement is to put all one’s cards on the table face-up. In this case only some




                                                8
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 9 of 19




of the cards were exposed—the others were concealed. If a recommendation statement discloses

financial projections and valuation information, such projections must be complete and accurate.

The question here is not the duty to speak, but liability for not having spoken enough. With

regard to future events, uncertain figures, and other so-called soft information, a company may

choose silence or speech elaborated by the factual basis as then known—but it may not choose

half-truths. Accordingly, this omission renders the projections included in the Recommendation

Statement misleadingly incomplete.

       31.     Second, the Recommendation Statement describes BofA Securities’ fairness

opinion and valuation analyses performed in support of its opinion yet omits critical information.

Defendants concede the materiality of this information in citing BofA Securities’ fairness opinion

and its valuation analyses among the reasons for recommending the merger to Dunkin’

shareholders. However, the summaries of BofA Securities’ fairness opinion and analyses provided

in the Recommendation Statement fail to include key inputs and assumptions. Without this

information, as described below, Dunkin’s shareholders are unable to fully understand the analyses

and, thus, are unable to determine what weight, if any, to place on BofA Securities’ fairness

opinion in deciding whether to tender their shares in the Tender Offer. The following omitted

information, if disclosed, would significantly alter the total mix of information available to

Dunkin’s shareholders.

       32.     In summarizing BofA Securities’ Discounted Cash Flow Analysis (“DCF”), the

Recommendation Statement fails to disclose: (i) the actual metrics for each of items (1) through

(7), including the cash flows, that were discounted as the basis of BofA Securities’ DCF; (ii) the

inputs and assumptions underlying BofA Securities’ selection of the discount rate range of 6.3%

to 8.1%; (iii) the inputs and assumptions underlying BofA Securities’ range of terminal multiple




                                               9
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 10 of 19




multiples from 15.0x to 18.0x; and (iv) the actual terminal value.

       33.     These key inputs are material to Dunkin’ shareholders, and their omission renders

the summary of BofA Securities’ Discounted Cash Flow Analysis incomplete and misleading. As

a highly-respected professor explained in one of the most thorough law review articles explaining

the fundamental flaws with the valuation analyses bankers perform in support of fairness opinions:

in a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78 (emphasis added). Without the above, material information, Dunkin’ shareholders

cannot evaluate for themselves the reliability of BofA Securities’ Discounted Cash Flow Analysis,

make a meaningful determination of whether the implied equity value per share range reflects the

true value of the Company or was the result of BofA Securities’ unreasonable judgment, and make

an informed decision regarding whether to tender their shares in the Tender Offer.

       34.     With respect to BofA Securites’ Selected Publicly Traded Companies Analysis, the

Solicitation Statement fails to disclose the individual multiples and metrics for the companies




                                                10
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 11 of 19




observed by BofA Securities in the analysis. Similarly, with respect to BofA Securities’ Selected

Precedent Transactions Analysis, the Recommendation Statement fails to disclose the individual

multiples and metrics for the transactions observed by BofA Securities in the analysis. Therefore,

without providing this information, the Recommendation Statement provides a misleading

summary of the analysis.

       35.     Third, the Recommendation Statement discloses a high-level view of the deep

involvement between BofA Securities and Inspire, including:

       In addition, BofA Securities and its affiliates in the past have provided, currently
       are providing, and in the future may provide, investment banking, commercial
       banking and other financial services to Parent and have received or in the future
       may receive compensation for the rendering of these services, including (i) having
       acted as manager or underwriter for various debt offerings of Parent and certain of
       its affiliates, including Roark Capital Group and its affiliates (“Roark”), including
       for purposes of acquisition financing, (ii) having acted or acting as lender under
       certain term loans, letters of credit and credit, leasing and conduit facilities for
       Parent and certain of its affiliates, including Roark, (iii) having provided or
       providing certain treasury and trade management services and products to Parent
       and certain of its affiliates, including Roark, and (iv) having acted as joint
       bookrunner and co-arranger for, and a lender under, a credit facility for an affiliate
       of Parent. From October 1, 2018 through September 30, 2020, BofA Securities and
       its affiliates derived aggregate revenues from Parent and its affiliates of
       approximately $20,000,000 for investment and corporate banking services.

However, the Recommendation Statement fails to specifically disclose BofA Securites’

compensation as a lender. It is imperative for shareholders to be able to understand what factors

might influence the financial advisor’s analytical efforts. A financial advisor’s own proprietary

financial interest in a proposed merger must be carefully considered in assessing how much

credence to give its analysis. A reasonable shareholder would want to know what important

economic motivations that the advisor, employed by a board to assess the fairness of the merger

to the shareholders, might have.

       36.     BofA Securities play a critical role in the merger process as both negotiators and




                                                11
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 12 of 19




valuation advisors. Their fairness opinions are heavily relied upon by both boards of directors and

stockholders. Accordingly, it is necessary for stockholders to be fully aware of what factors might

influence a financial advisor’s analytical efforts, so that stockholders may determine how much, if

any, reliance to place on their derivation of fairness when making a decision regarding a merger

transaction. Accordingly, the failure to disclose BofA Securities’ conflicts of interests represents

a violation of federal securities laws and breach of fiduciary duties fully and fairly.

       37.     In sum, the omission and/or misstatement of the above-referenced information

renders statements in the Recommendation Statement materially incomplete and misleading in

contravention of the Exchange Act and in breach of the duty of candor/disclosure. Absent

disclosure of the foregoing material information prior to the expiration of the Tender Offer,

Plaintiff and other Dunkin’ shareholders will be unable to make a fully-informed decision

regarding whether to tender their shares, and they are thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                         COUNT I
         (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

       38.     Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

       39.     Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

       40.     Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or



                                                  12
           Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 13 of 19




recklessly disregarded that the Recommendation Statement failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading.

          41.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

          42.   In doing so, Defendants made untrue statements and/or omitted material facts

necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          43.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to shareholders.

          44.   Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.          Indeed, while Defendants




                                                13
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 14 of 19




undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

       45.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                        COUNT II
  (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act and SEC
                            Rule 14d-9, 17 C.F.R. § 240.14d-9)

       46.     Plaintiff incorporates each and every allegation set forth as if fully set forth herein.

       47.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

       48.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers. Specifically,

Section 14(d)(4) provides that:

               Any solicitation or recommendation to the holders of such a security
               to accept or reject a tender offer or request or invitation for tenders
               shall be made in accordance with such rules and regulations as the
               Commission may prescribe as necessary or appropriate in the public
               interest or for the protection of investors.

       49.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

               Information required in solicitation or recommendation. Any
               solicitation or recommendation to holders of a class of securities
               referred to in section 14(d)(1) of the Act with respect to a tender
               offer for such securities shall include the name of the person making
               such solicitation or recommendation and the information required
               by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair



                                                  14
           Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 15 of 19




                 and adequate summary thereof.

          50.    In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                 Furnish such additional information, if any, as may be necessary to
                 make the required statements, in light of the circumstances under
                 which they are made, not materially misleading.

          51.    The omission of information from a recommendation statement will violate

Section 14(d)(4) and Rule 14d-9 if other SEC regulations specifically require disclosure of the

omitted information.

          52.    The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9

because it omits material facts, including those set forth above, that render the Recommendation

Statement misleadingly incomplete. Defendants knowingly or with deliberate recklessness

omitted the material information identified above from the Recommendation Statement, causing

certain statements therein to be materially incomplete and therefore misleading. Indeed, while

Defendants undoubtedly had access to and/or reviewed the omitted material information in

connection with approving the Proposed Transaction, they allowed it to be omitted from the

Recommendation Statement, rendering certain portions of the Recommendation Statement

materially incomplete and therefore misleading.

          53.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of the right to make a fully informed decision

if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                           COUNT III
           (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          54.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                   15
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 16 of 19




       55.     The Individual Defendants acted as controlling persons of Dunkin’ within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Dunkin’, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Recommendation Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

       56.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

       57.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.

They were thus directly involved in preparing the Recommendation Statement.

       58.     In addition, as the Recommendation Statement sets forth at length, and as

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Recommendation Statement purports to describe the

various issues and information that the Individual Defendants reviewed and considered. The

Individual Defendants participated in drafting and/or gave their input on the content of those




                                                 16
           Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 17 of 19




descriptions.

          59.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          60.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably

harmed.

          61.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                         COUNT IV
           (Against the Individual Defendants for Breach of Their Fiduciary Duty of
                                      Candor/Disclosure)

          62.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          63.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Recommendation

Statement did not omit any material information or contain any materially misleading statements.

          64.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Recommendation Statement




                                                  17
         Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 18 of 19




to be disseminated to Plaintiff and the Company’s other public shareholders.

       65.     The misrepresentations and omissions in the Recommendation Statement are

material, and Plaintiff will be deprived of his right to make an informed decision on whether to

tender his shares if such misrepresentations and omissions are not corrected prior to the

Expiration Date. Where a shareholder has been denied one of the most critical rights he or she

possesses—the right to fully informed corporate suffrage—the harm suffered is an individual and

irreparable harm.

       66.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, until the Company discloses the material information discussed above which has been

omitted from the Recommendation Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages

       C.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                18
      Case 1:20-cv-09738-JMF Document 1 Filed 11/19/20 Page 19 of 19




                                       JURY DEMAND

     Plaintiffs demand a trial by jury on all issues so triable.



Dated: November 19, 2020                            MONTEVERDE & ASSOCIATES PC
                                                    By: /s/ Juan E. Monteverde
                                                       Juan E. Monteverde (JM-8169)
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel: (212) 971-1341
                                                       Fax: (212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff




                                               19
